DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.
Claims 1, 3-6, 8, 12, 16, 19 and 20 have been amended by Applicant.
Claims 2, 7 and 18 have been cancelled by Applicant.

Response to Arguments
Regarding Claim Objections:  Applicant’s arguments, filed 12/16/2021, with respect to claims 8, 12, 19 and 20 have been fully considered and are persuasive.  The objections of claims 8, 12, 19 and 20 has been withdrawn for informalities.

Regarding Claim Rejections Under 35 USC § 102:  Applicant’s arguments, filed 12/16/2021, with respect to the rejections of claims 1, 3-6, 16 and 17 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of clarifying amendments to independent claims 1 and 16.

Regarding Claim Rejections Under 35 USC § 103:  Applicant’s arguments with respect to claims 8-15, 19 and 20 have been considered but are moot because a new ground of rejection is made in view of clarifying amendments to independent claims 1 and 16.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022  has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20180345955 A1) in view of Shimizu et al. (US 20020041239 A1).

Regarding Claim 1, A vehicle parking assist apparatus comprising: a processor; and a non-transitory storage medium containing program instructions that (Kim, [0006] “a computer-readable medium having stored thereon instructions that”), when executed by the processor (Kim, [0006] “executed by the at least one processor”) cause the vehicle parking assist apparatus (Kim, [0035], “parking assistance system”) to:  search for an available parking space (Kim, [00345] “To search for a parking available space, the controller…may control the vehicle 100 to travel straight forward at a set speed”); determine a type of parking for the available parking space (Kim, Fig 8 Step 200, [0348] “the controller may determine a type of parking space”): determine a parking execution method in consideration of a (Kim, [0401] “The controller may generate the diagonal parking path based on a location of the vehicle and a location and a tilting angle of the selected parking available space”); execute parking into the available parking space (Kim, [0404] “…the controller may control the vehicle to be parked along the diagonal parking path”), determine forward parking as the parking execution method when search of the available parking space is completed (Kim, [0052] “determining whether to perform forward parking or reverse parking in a diagonal parking space, the parking assistance system may perform fast and efficient parking in a diagonal parking space”), determine backward parking as the parking execution method when the search of the available parking space is completed (Kim, [0052] “determining whether to perform forward parking or reverse parking in a diagonal parking space, the parking assistance system may perform fast and efficient parking in a diagonal parking space”).

Kim does not teach before reaching a central axis of the available parking space in a traveling direction of the host vehicle and after passing the central axis of the available parking space.

Shimizu teaches before reaching a central axis of the available parking space in a traveling direction of the host vehicle (Shimizu, Fig 11 shows vehicle position ‘a’ before reaching central axis of the available parking space, [0128] “coordinate axes having their origin at the center of the entrance of the target parking position or parking space are provided, and a subject vehicle position a”) and after passing the central axis of the available parking space (Shimizu, Fig 18 shows vehicle position ‘a’ after reaching central axis of the available parking space, [0154] “the subject vehicle reverses from the subject vehicle position a”, [0128] “coordinate axes having their origin at the center of the entrance of the target parking position or parking space are provided, and a subject vehicle position a”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Kim to include before reaching a central axis of the available parking space in a traveling direction of the host vehicle and after passing the central axis of the available parking space as taught by Shimizu in order to align the vehicle in the parking space by the parking aid system further including “a mark that is used when stopping the subject vehicle so that the target parking position and the subject vehicle position have a predetermined positional relationship” (Shimizu, [0031]).
Regarding Claim 3, Kim teaches the vehicle parking assist apparatus of claim 1 (Kim, [0035] “parking assistance system”), 20wherein the program instructions when executed (Kim, [006] “instructions that, when executed by the at least one processor”) further cause the vehicle parking assist apparatus to determine whether search of the available parking space is completed based on whether two consecutive parking space-separation lines are recognized without disconnection based on an image obtained from a front camera (Kim, [0292] “A parking space may be a space defined by parking lines painted on the ground. The controller may detect a parking line painted on the ground from an image captured by the camera, and determine a location of the parking space based on a location and a shape of the detected parking line”), and based on a presence or absence of an object 25between the two consecutive parking space-separation lines (Kim, [0272] “…when parking lines are detected from an image captured by the camera and a space defined by the parking lines is found empty, the controller may determine the space to be a parking available space”).

Regarding Claim 4, Kim teaches the vehicle parking assist apparatus of claim 1 (Kim, [0035], “parking assistance system”), wherein the program instructions when executed (Kim, [006] “instructions that, when executed by the at least one processor”) further cause the vehicle parking assist apparatus to determine whether search of the available parking space is completed based on 5whether two consecutive parking space-separation lines are recognized without disconnection in a top view image generated based on images obtained from a front camera and a side- mirror camera (Kim, [0292] “A parking space may be a space defined by parking lines painted on the ground. The controller may detect a parking line painted on the ground from an image captured by the camera, and determine a location of the parking space based on a location and a shape of the detected parking line”), and based on a presence or absence of an object between the two parking space-separation lines (Kim, [0272] “…when parking lines are detected from an image captured by the camera and a space defined by the parking lines is found empty, the controller may determine the space to be a parking available space”).

Regarding Claim 5, Kim teaches the vehicle parking assist apparatus of claim 1 (Kim, [0035], “parking assistance system”), wherein the program instructions when executed (Kim, [006] “instructions that, when executed by the at least one processor”) are configured to determine the type of parking based on an angle between at least one parking space-separation line and a parking space-entry line, which are 15identified in the available parking space (Kim, [0281] “When it is determined that an angle between a side parking line of a parking available space and a reference line (Fig 10 line 12a) is an acute or obtuse angle, the controller may determine that the parking available space is a diagonal parking space”).  

Regarding Claim 6, Kim teaches the vehicle parking assist apparatus of claim 1 (Kim, [0035], “parking assistance system”), wherein the program instructions when executed (Kim, [006] “instructions that, when executed by the at least one processor”) further cause the vehicle parking assist apparatus to display a search completion message 20for parking guide to a user when search of the available parking space is completed (Kim, [0114] “The output unit may include at least one selected from among a display unit…”, [0023] …via an output unit of the vehicle, an image indicating the at least one predicted parking space”).


Regarding Claim 16, Kim teaches vehicle parking assist method (Kim, [0035], “parking assistance system”) comprising steps of: searching for an available parking space (Kim, [00345] “To search for a parking available space, the controller…may control the vehicle…to travel straight forward at a set speed”);  20determining a type of parking for the available parking space (Kim, Fig 8 Step 200, [0348] “…the controller may determine a type of parking space”); determining a parking execution method in consideration of location relationship between the available parking space and a position of a host vehicle when an angle parking type is 25determined as the type of parking for the available parking space (Kim, [0401] “The controller may generate the diagonal parking path based on a location of the vehicle and a location and a tilting angle of the selected parking available space”);  DB1/ 102703946.1 44and executing parking into the available parking space based on the determined parking execution method (Kim, [0404] “…the controller may control the vehicle to be parked along the diagonal parking path”), wherein the step of determining the parking execution method includes:  determining forward parking as the parking execution method when search of the available parking space is completed (Kim, [0052] “determining whether to perform forward parking or reverse parking in a diagonal parking space, the parking assistance system may perform fast and efficient parking in a diagonal parking space”); determining backward parking as the parking execution method when the available parking space is found (Kim, [0052] “determining whether to perform forward parking or reverse parking in a diagonal parking space, the parking assistance system may perform fast and efficient parking in a diagonal parking space”).

Kim does not teach before reaching a central axis of the available parking space in a traveling direction of the host vehicle and after passing the central axis of the available parking space.

Shimizu teaches before reaching a central axis of the available parking space in a traveling direction of the host vehicle (Shimizu, Fig 11 shows vehicle position ‘a’ before reaching central axis of the available parking space, [0128] “coordinate axes having their origin at the center of the entrance of the target parking position or parking space are provided, and a subject vehicle position a”) and after passing the central axis of the available parking space (Shimizu, Fig 18 shows vehicle position ‘a’ after reaching central axis of the available parking space, [0154] “the subject vehicle reverses from the subject vehicle position a”, [0128] “coordinate axes having their origin at the center of the entrance of the target parking position or parking space are provided, and a subject vehicle position a”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Kim to include before reaching a central axis of the available parking space in a traveling direction of the host vehicle and after passing the central axis of the available parking space as taught by Shimizu in order to align the vehicle in the parking space by the parking aid system further including “a mark that is used when stopping the subject vehicle so that the target parking position and the subject vehicle position have a predetermined positional relationship” (Shimizu, [0031]).
5Reagdring CRegarding Claim 17, Kim teaches the vehicle parking assist method of claim 16, wherein the step of determining the type of parking is performed based on an angle between at least one parking space-separation line and a parking space-entry line, which are identified in the available parking space (Kim, [0281] “When it is determined that an angle between a side parking line of a parking available space and a reference line is an acute or obtuse angle, the controller may determine that the parking available space is a diagonal parking space”).


Claims 8-10, 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20180345955 A1) in view of Shimizu et al. (US 20020041239 A1) in further view of Lee et al. (US 20170334439 A1).
10Reagdign Regarding Claim 8, Kim teaches the vehicle parking assist apparatus of claim 7 (Kim, [0035], “parking assistance system”), wherein the program instructions when executed (Kim, [006] “instructions that, when executed by the at least one processor”) further cause the vehicle parking assist apparatus to: generate a parking trajectory for parking the host vehicle into the available parking space when the forward parking is determined as the parking execution method (Kim, [0380] “The controller may select ... a forward parking maneuver based on an angle between a side parking line of the parking available space and the reference lane. Based on the selected parking maneuver, the controller may generate a diagonal parking path”).  Kim further teaches 15generate a first forward parking trajectory when a rear axle of the host vehicle is capable of being positioned on the central axis of the available parking space (Kim, Fig 9 Box 2).

Kim does not teach generate a second forward parking trajectory when the rear axle of the host vehicle is not capable of being positioned on 20the central axis of the available parking space.  However, Lee teaches this limitation (Lee, Fig 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim to incorporate generating a second forward parking trajectory when the rear axle of the host vehicle is not capable of being positioned on 20the central axis of the available parking space as taught by Lee in order to “steer the vehicle repeatedly several times in order to park the vehicle” (Lee [0005]).

Regarding Claim 9, Kim teaches the vehicle parking assist apparatus of claim 8 (Kim, [0035], “parking assistance system”), wherein the first forward parking trajectory includes at least one of a first trajectory generated as a forward-turning 25trajectory or a second trajectory generated as a combination of DB1/ 102703946.1 41a forward trajectory and a forward-turning trajectory (Kim, Fig 9 Box 2), by using boundary points of the available parking space and avoidance points set on an object recognized around the available parking space (Kim, [0368] “A region occupied by a parking path indicates an area defined by a boundary that is generated by straightly connecting a start point and an end point of a parking path”).  

Regarding Claim 10, Kim teaches the vehicle parking assist apparatus of claim 8 (Kim, [0035], “parking assistance system”).  Kim does not teach wherein the second forward parking trajectory includes at least one of a third trajectory generated as a combination of a forward trajectory and a trajectory of forward movement subsequent to 10backward-turning movement when the rear axle of the host vehicle is capable of being positioned on the central axis of the available parking space through the backward-turning movement subsequent to the forward movement, or a fourth trajectory generated as a combination of a forward trajectory and a 15trajectory of forward-turning movement subsequent to straight backward movement through steering control when the rear axle of the host vehicle is not capable of being positioned on the central axis of the available parking space through the backward-turning movement subsequent to the forward movement.  However, Lee teaches these limitations.

Lee teaches wherein the second forward parking trajectory includes at least one of a third trajectory generated as a combination of a forward trajectory and a trajectory of forward movement subsequent to 10backward-turning movement when the rear axle of the host vehicle is capable of being positioned on the central axis of the available parking space through the backward-turning movement subsequent to the forward movement (Lee, Fig 2), or a fourth trajectory generated as a combination of a forward trajectory and a 15trajectory of forward-turning movement subsequent to straight backward movement through steering control when the rear axle of the host vehicle is not capable of being positioned on the central axis of the available parking space through the backward-turning movement subsequent to the forward movement (Lee, Fig 20B).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim to generate a second forward parking combining  a forward trajectory and a trajectory of forward 

Regarding Claim 12, Kim teaches the vehicle parking assist apparatus of claim 1 (Kim, [0035], “parking assistance system”), wherein the program instructions when executed (Kim, [006] “instructions that, when executed by the at least one processor”) are further configured to: generate a parking trajectory for parking the host vehicle into the available parking space when backward parking is 5determined as the parking execution method (Kim, [0388] “the controller determines that the vehicle needs to perform a reverse parking maneuver. Accordingly, the controller generates a parking path, along which the vehicle can travel straight forward beside the selected parking available space and then reverse in the parking available space”).  Kim also teaches generate a first backward parking trajectory when a rear axle of the host vehicle is capable of being positioned on the central axis of the available parking space (Kim, Fig 9 Box 1).

Kim does not teach generate a second backward parking trajectory when the rear 10axle of the host vehicle is not capable of being positioned on the central axis of the available parking space.  However, Lee teaches this limitation (Lee, Fig 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim to generate a second backward parking trajectory when the rear 10axle of the host vehicle is not capable of being positioned on the central axis of the available parking space as taught by Lee in order to “to move the vehicle rearward, and to steer the vehicle repeatedly several times in order to park the vehicle” Lee [0006].

Regarding Claim 13, Kim teaches the vehicle parking assist apparatus of claim 12 (Kim, [0035], “parking assistance system”).  Kim also teaches using boundary points of the available parking space and avoidance points set on an object recognized around the available parking 20space (Kim, [0368] “A region occupied by a parking path indicates an area defined by a boundary that is generated by straightly connecting a start point and an end point of a parking path”).  Kim, as modified, does not teach wherein the first backward parking trajectory includes at least 15one of a fifth trajectory generated as a backward-turning trajectory or a sixth trajectory generated as a combination of a backward trajectory and a backward-turning trajectory.  However, Lee teaches this limitation (Lee, Fig 2).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim to include the first backward parking trajectory includes at least 15one of a fifth trajectory generated as a backward-turning trajectory or a sixth trajectory generated as a combination of a backward trajectory and a backward-turning trajectory as taught by Lee in order to  “to move the vehicle rearward, and to steer the vehicle repeatedly several times in order to park the vehicle” (Lee [0006]).

Regarding Claim 14, Kim teaches the vehicle parking assist apparatus of claim 12 (Kim, [0035], “parking assistance system”). Kim does not teach wherein the second backward parking trajectory includes at least one of a seventh trajectory generated as a combination of a 25backward trajectory and a trajectory of backward movement DB1/ 102703946.1 43subsequent to forward-turning movement when the rear axle of the host vehicle is capable of being positioned on the central axis of the available parking space through forward-turning movement subsequent to backward movement, or an eighth trajectory 5generated as a combination of a backward trajectory and a trajectory of backward-turning movement subsequent to straight forward movement of the host vehicle through steering control when the rear axle of the host vehicle is not capable of being positioned on the central axis of the available parking space 10through the 

Lee teaches wherein the second backward parking trajectory includes at least one of a seventh trajectory generated as a combination of a 25backward trajectory and a trajectory of backward movement DB1/ 102703946.1 43subsequent to forward-turning movement when the rear axle of the host vehicle is capable of being positioned on the central axis of the available parking space through forward-turning movement subsequent to backward movement (Lee, Fig 2), or an eighth trajectory 5generated as a combination of a backward trajectory and a trajectory of backward-turning movement subsequent to straight forward movement of the host vehicle through steering control when the rear axle of the host vehicle is not capable of being positioned on the central axis of the available parking space 10through the forward-turning movement subsequent to the backward movement (Lee, Fig 20B).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim to generate a second trajectory combining a 25backward trajectory and a trajectory of backward movement DB1/ 102703946.1 43subsequent to forward-turning movement or an eighth trajectory 5generated as a combination of a backward trajectory and a trajectory of backward-turning movement subsequent to straight forward movement as taught by Lee in order to  “to move the vehicle in the forward direction, to move the vehicle rearward, and to steer the vehicle repeatedly several times in order to park the vehicle” Lee [0006].

Regarding Claim 19, Kim teaches the vehicle parking assist method of claim 16 (Kim, [0035], “parking assistance system”), wherein the step of executing parking into the available parking space 25includes:  DB1/ 102703946.1 45generating a parking trajectory for parking the host vehicle into the available parking space when the forward parking is determined as the parking execution method (Kim, 0380] “The controller may select ... a forward parking maneuver based on an angle between a side parking line of the parking available space and the reference lane. Based on the selected parking maneuver, the controller may generate a diagonal parking path”).  Kim further teaches generating a first forward parking trajectory when a rear 5axle of the host vehicle is capable of being positioned on the central axis of the available parking space (Kim, Fig 9 Box2).

Kim does not teach generating a second forward parking trajectory when the rear axle of the host vehicle is not capable of being positioned on the central axis of the available parking space.  However, Lee teaches this limitation (Lee, Fig 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim to incorporate generating a second forward parking trajectory when the rear axle of the host vehicle is not capable of being positioned on 20the central axis of the available parking space as taught by Lee in order to “steer the vehicle repeatedly several times in order to park the vehicle” Lee [0005].

Regarding Claim 20, Kim teaches the vehicle parking assist method of claim 16 (Kim, [0035], “parking assistance system”).  Kim, also teaches wherein the step of executing parking into the available parking space includes: generating a parking trajectory for parking the host vehicle 15into the available parking space when the backward parking is determined as the parking execution method (Kim, [0388] “…the controller determines that the vehicle needs to perform a reverse parking maneuver. Accordingly, the controller generates a parking path, along which the vehicle can travel straight forward beside the selected parking available space and then reverse in the parking available space”).  Kim further teaches generating a first backward parking trajectory when a rear axle of the host vehicle is capable of being positioned on the central axis of the available parking space (Kim, Fig 9 Box 1).

Kim does not teach 20generating a second backward parking trajectory when the rear axle of the host vehicle is not capable of being positioned on the central axis of the available parking space.  However, Lee teaches this limitation (Lee, Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim to generate a second backward parking trajectory when the rear 10axle of the host vehicle is not capable of being positioned on the central axis of the available parking space as taught by Lee in order to “to move the vehicle rearward, and to steer the vehicle repeatedly several times in order to park the vehicle” Lee [0006].


Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20180345955 A1) in view of in view of Shimizu et al. (US 20020041239 A1) in further view of Lee et al. (US 20170334439 A1) and Seo et al. (US 20180162385).
Regarding Claim 11, Kim teaches the vehicle parking assist apparatus of claim 10 (Kim, [0035], “parking assistance system”).  Kim does not teach wherein the fourth trajectory is generated when an available road width of a road on which the host vehicle is positioned is equal to or less than a reference width.  However, Seo teaches this limitation.

Seo teaches wherein the fourth trajectory is generated when an available road width of a road on which the host vehicle is positioned is equal to or less than a reference width (Seo, [0023] “…for parking assist when at least one of the road width information and the detected road width information is lower than the reference value”).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim to fourth trajectory is generated when an available road width of a road on which the host vehicle is positioned is equal to or less than a reference width as taught by Seo in order to determine “whether a turning radius for parking is sufficient” Seo [0011].

Regarding Claim 15, Kim teaches the vehicle parking assist apparatus of claim 14 (Kim, [0035], “parking assistance system”).  Kim, does not teach wherein the eighth trajectory is generated when an available 

Seo teaches wherein the eighth trajectory is generated when an available road 15width of a road on which the host vehicle is positioned is equal to or less than a reference width (Seo, [0023] “…parking assist when at least one of the road width information and the detected road width information is lower than the reference value”).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kim to fourth trajectory is generated when an available road width of a road on which the host vehicle is positioned is equal to or less than a reference width as taught by Seo in order to determine “whether a turning radius for parking is sufficient” Seo [0011].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuroda et al. (US 20190333384 A1) discloses determining the type of parking based on an angle between at least one parking space-separation line (Kuroda, [0047] “parking space search device…is particularly suitable for diagonal parallel parking in which subject vehicle…is to be parked in a parking space the entrance of which is facing subject”).
Inoue et al. (US 20100286875 A1) discloses a system to search for an available parking space (Inoue, [0073] “search mode for the parking space”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662       

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662